COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-018-CV
  
  
MAGNOLIA 
MEDIA GROUP, INC.                      
APPELLANT AND APPELLEE
 
V.
 
 
THE 
MORRISON GROUP, INC.                          
APPELLEE AND APPELLANT
 
 
----------
FROM 
THE 141ST DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Joint Motion To Dismiss Appeals.”  It is the court's 
opinion that the motion should be granted; therefore, we dismiss the appeal and 
the cross-appeal.  See TEX. R. 
APP. P. 42.1(a)(1), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
   
  
                                                                  PER 
CURIAM 
 
  
PANEL 
D:   CAYCE, C.J.; LIVINGSTON, and DAUPHINOT, JJ.
 
DELIVERED: 
April 8, 2004
 


NOTES
1.  
See Tex. R. App. P. 
47.4.